Consolidated Statements of Financial Position [unaudited] As at April 30 with comparatives at October 31 [millions of US dollars] 2007 2006 (Revised Note 7) Assets Current Cash and cash equivalents $ 301 $ 253 Short-term investments 21 135 Accounts receivable 244 229 Unbilled revenue 111 121 Inventories 152 86 Income taxes recoverable 63 42 Prepaid expenses and other 24 21 Assets held for sale [note 7] 1 196 917 1,083 Property, plant and equipment 337 339 Future tax assets - 37 Long-term investments and other 218 170 Goodwill 782 417 Intangibles 519 338 Total assets $ 2,773 $ 2,384 Liabilities and Shareholders’ Equity Current Accounts payable and accrued liabilities $ 340 $ 239 Deferred revenue 92 93 Income taxes payable 56 8 Future tax liabilities 8 - Current portion of long-term debt 93 20 Liabilities related to assets held for sale [note 7] - 114 589 474 Long-term debt 291 374 Deferred revenue 16 17 Other long-term obligations 26 23 Future tax liabilities 129 82 $ 1,051 $ 970 Shareholders’ equity Share capital [note 5] 462 572 Retained earnings 923 495 Cumulative translation adjustment n/a 347 Accumulated other comprehensive income [note 4] 337 n/a 1,722 1,414 Total liabilities and shareholders’ equity $ 2,773 $ 2,384 See accompanying notes n/a
